Citation Nr: 1439226	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right shoulder tendinopathy with degenerative joint disease.

2.  Entitlement to service connection for psychiatric disorder, to include a mood disorder, as secondary to service connected disability.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.  That rating decision denied entitlement to service connection for thoracolumbosacral spine disability; right shoulder tendinopathy with degenerative joint disease; and mood disorder with depression and anxiety secondary to chronic pain. 

In January 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development, to include a VA examination.  In June 2014, the AOJ issued a rating decision granting service connection for the Veteran's thoracolumbosacral spine disability, with an evaluation of 40 percent effective April 30, 2009.  That same month, the AOJ issued a supplemental statement of the case (SSOC) continuing its previous denials of the other two issues.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review of the two remaining issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has recharacterized the issue of entitlement to service connection for mood disorder with depression and anxiety to better reflect the benefits sought on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of service connection for a psychiatric disorder, to include a mood disorder, as secondary to service connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

The Veteran's right shoulder tendinopathy did not have its clinical onset during service and is not otherwise related to service; degenerative joint disease of the right shoulder was not diagnosed within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for right shoulder tendinopathy and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in May 2009, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations relevant to his right shoulder disability in July 2008 and November 2009.  An addendum opinion was obtained in March 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examinations and addendum opinion adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis (degenerative joint disease).  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for right shoulder disability, which he contends originated in service.  The Veteran has been diagnosed with right shoulder tendinopathy with degenerative joint disease.  See April 2009 claim; November 2009 VA examination.

A March 1976 service treatment record reflects complaint of right shoulder pain, which increased on motion.  He reported having experienced the pain for approximately one week.  He denied any injury, but reported that his duties included lifting heavy objects.  The physician noted that the Veteran "point[ed] to pain at [right] shoulder joint" and complained of increased pain on both passive and active motion.  The Veteran was observed to have good strength in his right hand.  The physician diagnosed the Veteran with possible bursitis and was treated with rest, heat, aspirin, and a profile for limited motion.  At his separation examination, conducted in October 1976, the Veteran reported having experienced bursitis and shoulder pain.  The report of medical examination noted the Veteran's "episode of bursitis" in March 1976, but indicated that it resolved without complications or sequelae.  The examination was negative for objective findings of any right shoulder condition.

Post-service medical evidence pertinent to the appeal consists of VA and private treatment records, which primarily reflect complaint of and treatment for pain related to the Veteran's cervical spine and right arm.  The evidence indicates that the Veteran was involved a serious motor vehicle accident in 1994, from which he sustained injuries to his cervical spine.  See, e.g., March 1994 report of cervical myelogram; April 1994 report of Dr. R.R.

In July 2008, the Veteran underwent a general VA medical examination, the report of which noted stiffness at both shoulders, but no pain.  There was also no joint swelling, effusion, tenderness, laxity, ankylosis, objective joint abnormalities, or evidence of inflammatory arthritis on examination.  The Veteran was observed to have limited range of motion in both shoulders.  No etiological opinion was offered in conjunction with this examination.

In March 2009, the Veteran obtained a letter from his VA treating physician, Dr. T.S., which stated that it was "as likely as not" that the Veteran's right shoulder problems were related to his service experience.  The physician, however, did not review the Veteran's service records or provide a rationale for his opinion.  Pursuant to the Board's January 2014 remand, the AOJ sought an addendum opinion from the Veteran's physician, but one was not provided.  Thus, because the opinion was not supported by a rationale and contained only data and conclusions, the Board finds it of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In November 2009, the Veteran was afforded a VA examination for his right shoulder.  At the examination, the Veteran stated that he had not experienced any new traumas or treatments since the July 2008 examination.  With regard to previous injuries, the Veteran reported a history of three motor vehicle accidents, as well as work and recreation accidents.  For example, he reported that he was in a motor vehicle accident in 1976, while in service, where the driver hit a telephone pole at 70 miles per hour.  The Veteran also reported a 25-foot fall at work in 1979 that injured his low back.  And in 1994, we was involved in an motor vehicle accident in 1994, after which diagnostic testing showed a right C6 radiculopathy and C5-7 disc herniation with bilateral C6-7 nerve root sleeve obliteration.  The Veteran stated that he worked as a welder all of his working life, but had to quit because the stiffness and weakness of the right arm prevented him from operating the welding equipment.  The Veteran was awarded VA nonservice-connected pension in August 2008 and Social Security disability benefits in August 2009.

During the examination, the Veteran reported pain, weakness, and stiffness in his right arm.  The Veteran is right hand dominant.  He indicated that the "most precipitating factor for increase or flare-up of joint pain [was] driving or brushing his teeth."  His pain is alleviated by rest and prescription pain medications, including morphine sulfate and Percocet.

Physical examination revealed tightness and pain in the right shoulder, with limited motion on forward flexion, abduction, external rotation, and internal rotation.  Pain was reported at all endpoints.  X-rays of the Veteran's shoulders revealed no acute bony abnormality, but showed degenerative changes in the acromioclavicular joints with tiny osteophytes on the left.  The examiner diagnosed right shoulder tendinopathy with mild degenerative joint disease.

The examiner opined that at was less likely as not that the Veteran's right shoulder disability was related to his military service.  The examiner stated that his opinion was "based on the findings in the C-file of history of multiple motor vehicle accident affecting the Veteran's neck with whiplash [and] two ruptured discs in his neck in 1994."  Instead, it was at least as likely as not that his severe complaints of pain in the right arm are related to the significant trauma to his cervical spine.

In March 2014, in response to the Board's remand, the AOJ obtained an addendum opinion from the November 2009 VA examiner.  After reviewing the record and the November 2009 examination report, the examiner opined that the Veteran's right shoulder tendinopathy with mild degenerative joint disease was less likely than not incurred in or caused by an injury, event, or illness in service.

The examiner explained that his opinion was based on a number of factors, including the finding at separation from service that the Veteran's right shoulder problem had resolved without complication or sequelae.  The examiner also noted that at the Veteran's evaluation for Social Security benefits, he reported having worked in a very labor intensive job as a metal fabricator and routinely lifted and moved heavy objects-work which he performed for more than 25 years.  The Veteran's complaint of problems related to his shoulder began after his 1994 injury.  "Prior to that there is no nexus or a chronology in the medical records indicating chronic right arm pathology, complaints or symptomatology."  Although the Veteran complained of long-term arm pain and weakness at his Social Security benefits evaluation, along with severe neck pain, the Social Security benefits report and supporting medical records show he was able to accomplish the heavy strenuous demands of his occupation.  The examiner stated that the radiologic findings and diagnoses of right shoulder tendinopathy with mild degenerative joint disease were an age-appropriate and natural outcome of the Veteran's long-term, heavy labor occupation.

The examiner also concluded that the Veteran's right shoulder pain and dysfunction and his cervical spine pathology were interrelated and caused by or related to the 1994 motor vehicle accident and not military service.  The examiner further opined that the Veteran's right shoulder pain is radiculopathy from the cervical spine pathology, as noted by diagnostic testing reflected in the claims folder, and not from service.

The Board finds the March 2014 addendum medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current right shoulder disability; however, the second and third requirements are not met.

With respect to the second requirement, the Board acknowledges that the Veteran's service records reflect complaint of and treatment for an episode of bursitis.  However, that an injury or disease occurred in service is not enough-there must be chronic disability resulting from that injury or disease.  The Veteran has asserted that his right shoulder problems have persisted since service.  However, the overall record paints a picture of a person who led a healthy and productive life until the motor vehicle accident in 1994.  Accordingly, the Board concludes that the Veteran's testimony is not reliable and consistent with the other evidence..  The Veteran's separation examination was negative for any shoulder abnormality.  Although the Veteran was noted to have had bursitis in his right shoulder, the examining physician determined that it had resolved without complications or sequelae.  Additionally, the evidence of record shows that the Veteran worked for many years in a labor-intensive occupation without complaint of or treatment for any right shoulder disability.  It was only after his car accident in 1994 that the Veteran began to complain of right shoulder and arm pain related to the injury to his cervical spine.  Thus, the earliest indication of a right shoulder disability, based on the medical evidence of record, was in March 1994, after an automobile accident.  This lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With respect to the third requirement, the VA examiner opined that the Veteran's right shoulder tendinopathy with degenerative joint disease was less likely than not (less than 50 percent probability) incurred in or caused by military service, but was more likely related to the Veteran's 1994 motor vehicle accident and his long-term, labor-intensive occupation as a metal fabricator.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his right shoulder are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the March 2014 VA addendum opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Therefore, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for right shoulder tendinopathy with degenerative joint disease cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no credible evidence of a chronic disability arising from his March 1976 episode of bursitis, and no competent evidence of a nexus between the Veteran's current right shoulder tendinopathy with degenerative joint disease and any incident in service.

With regard to service connection on a presumptive basis, the Board notes that arthritis (degenerative joint disease) is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Here, there is no competent evidence that degenerative joint disease of the right shoulder manifested at all within one year of January 1977, the date of separation from active service.  As noted, the medical evidence of record indicates the Veteran was first diagnosed with right shoulder degenerative joint disease at the November 2009 VA examination.  Although the exact date the degenerative joint disease first manifested is unknown, neither the Veteran nor the medical evidence indicates that it manifested within one year of discharge.  Consequently, entitlement to service connection on a presumptive basis must also be denied.

In sum, the Board concludes that the preponderance of the evidence is against the claim for service connection for right shoulder tendinopathy with degenerative joint disease.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule, although carefully considered, does not help the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for right shoulder tendinopathy with degenerative joint disease is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder as secondary to his service connected disability.  Specifically, the Veteran contends that his diagnosed mood disorder with depression and anxiety is a result of the chronic pain he experiences from his disability.  See, e.g., April 2010 notice of disagreement; July 2011 statement.  The Veteran has not been afforded a VA examination for this claimed disability.

The Veteran was not previously provided a VA examination for this claim, as entitlement to service connection on a secondary basis can only be established where there is a service-connected disability that could have caused or aggravated a non-service-connected disability.  See 38 C.F.R. § 3.310.  Prior to the June 2014 rating decision, the Veteran was not service-connected for any disability.  The VA has a duty to provide a VA examination only when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The record reflects the Veteran has been diagnosed with a mood disorder due to a general medical condition.  See, e.g., VA treatment record dated in March 2009.   In light of this diagnosis, and considering that there is some indication that the disorder may be associated with the Veteran's service-connected disability (i.e., one of his medical conditions), a VA examination and opinion is now appropriate.  

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the claimed psychiatric disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed psychiatric disability on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the diagnosed mood disorder, or any other psychiatric disability present.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner must indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's mood disorder (or other diagnosed psychiatric disorder) had its clinical onset in service or is otherwise related to active service.  

If not, is it at least as likely as not (probability of at least 50 percent) that the Veteran's mood disorder (or other diagnosed psychiatric disorder) was caused or aggravated by the Veteran's service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase the mood disorder resulting from the aggravation.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


